EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in e-mail correspondence with Ms. Rivka Friedman, Reg. # 70,220 on 17-November-2021.
The application has been amended as follows: 

Claim 1 (currently amended):  A method for automatic integration of farm climate and/or biometric variables, the method comprising: 
obtaining, from each of a plurality of farm climate and/or biometric controllers, data on a set of farm climate and biometric variables, such set of farm climate and/or biometric variables being collected by a set of sensors connected to the farm climate and/or biometric controller, such obtainment being preferably performed by a room connection unit; 
equalizing the collected data on a set of farm climate and/or biometric variables to pre-defined units, the equalization dependent on the obtained data, in particular on the number of variables and data points associated with each variable, thereby obtaining equalized data which is of lesser size than[[that]] the collected data, the equalizing performed by a data processing unit 
storing equalized data in a non-volatile data buffering unit, preferably a FLASH or EEPROM based memory unit such that the equalized data is circularly overwritten, thereby extending memory lifetime; and
transmitting such equalized data to a remote server[[,]]; 
wherein the plurality of farm climate and/or biometric controllers comprise different controllers which provide farm climate and/or biometric data based on different standards.

Claim 2 (cancelled)

Claim 3 (currently amended): The method [[Method]] according to claim 1 wherein equalization of the collected data further comprises the determination of preset parameters based on more than one collected variable, including calculating the value of the thermal sensation from a given temperature and humidity.

Claim 4 (currently amended): The method 

Claim 5 (currently amended): The method 

Claim 6-7 (cancelled)

Claim 8 (currently amended): The method [[Method]] according to claim 1 wherein said transmission of equalized data is performed actively and periodically, such periodicity being preset or dependent on the amount of data.

Claim 9 (currently amended): The method [[Method]] according to claim 1 wherein the data is obtained from the farm climate and/or biometric controller by means of one of the following technologies: Ethernet, USB, RS-485, RS-232, I2C, SPI, 1WIRE, Bluetooth, Wi-Fi, Infrared, ZigBee, an ISM band RF or NFC.

Claim 10 (currently amended): The method [[Method]] according to claim 1 wherein the referred transmission of equalized data to a remote server is performed by at least one of the following technologies: Ethernet, ADSL, GSM, 

Claim 11 (currently amended): The method [[Method]] according to claim 1 wherein, prior to said transmission of equalized data, the equalized data is compressed and encrypted.

Claim 12 (currently amended): The method [[Method]] according to claim 1 wherein said remote server consists of a cloud server, the transmission being performed through a TCP/IP socket.

Claim 13 (currently amended): The method [[Method]] according to claim 1 wherein said farm climate and/or biometric variables consist of temperature, humidity, biometric data relating to a farm animal, information on heat detection, information on a chiller device information on herd management, and/or information on a farm equipment such as a shed or a production room, as obtained from sensors which form a farm climate and/or biometric variables monitoring installation.

Claim 14 (currently amended):  A device for automatic integration of farm climate and/or biometric variables 

equalizing the collected data on a set of farm climate and/or biometric variables to pre-defined units, the equalization dependent on the obtained data, in particular on the number of variables and data points associated with each variable, thereby obtaining equalized data which is of lesser size than the collected data, the equalizing performed by a data processing unit converting at least one of physical quantities and magnitudes of the collected data to a universal scale; 
storing equalized data in a non-volatile data buffering unit, preferably a FLASH or EEPROM based memory unit such that the equalized data is circularly overwritten, thereby extending memory lifetime; and
transmitting such equalized data to a remote server[[,]]; 
wherein the plurality of farm climate and/or biometric controllers comprise different controllers which provide farm climate and/or biometric data based on different standards.

Claim 15 (currently amended): The[[A]] device according to claim 14, wherein it comprises: 

a data processing unit configured to equalize the collected data on a set of farm climate and/or biometric variables to pre-defined units, thereby obtaining equalized data which is of lesser size that the collected data, 
a remote connection unit configured to transmit such equalized data to a remote server.

Claim 16 (cancelled)


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered art anticipates each and every limitation of independent claim 1 or 14.
The closest known prior art includes:
Seaman (US 2019/0133026 A1): Seaman is directed toward a farm monitoring and control system and method in which data from farm sites (and in particular modular farm units) within a network are collected and aggregated, the farm sites then controlled based on information obtained from the aggregated data and discloses all limitations of claims 1 and 14, except: 
Seaman does not disclose: (a) equalization or normalization of data from various sensors providing quantity or magnitude according to different formats into standard, or universal units, (b) filtering, compressing or other processing of the data to reduce the size of the data to be communicated, or (c) the specific use of a circularly over-written memory to store sensor or equalized data.
Gettings (US 2015/0310720 A1): Gettings discloses an environmental monitoring device and method in which environmental monitoring devices receive sensor data, including temperature and humidity, the data is analyzed and communicated through a network to an archive device, and in particular: (b), embodiments in which analysis of the sensor data may include: data compression (reduction in the amount of data) and normalization (conversion to standardized units).
Stamatakis (US 10,142,196 B1): Stamatakis discloses a system, method and apparatus for bridge interface communication, and particularly that one or more nodes (equivalent to a claimed room controller) may be disposed in a monitored location, the nodes in communication with a gateway for communication of sensor data to a remote host system, and specifically: (a) the use of conversion functions with respect to one or more values of sensor data, where the conversion functions allow creation of standardized (universal) outputs of known type, quantity, accuracy and/or format from data generated by different types of sensors.
Ohura (US 2013/0003382 A1): Ohura discloses a plant cultivation device and method in which data from a temperature sensor and a humidity sensor (plurality 
Freeman (US 2002/0005895 A1): Freeman discloses a data storage system for video sensor data, and particularly that received sensor data is processed (compressed/size reduction) and then stored in circularly over-written solid-state memory.
Therefore, each of the individual limitations of the independent claims 1 and 14 are known in prior art. No reasonable combination of these or other discovered prior art renders obvious this particular aggregation of features, nor would any such combination of these references be properly motivated.  For these reasons independent claims 1 and 14 are allowable.
Claims 3-5, 8-13 and 15 are allowable, at least because they depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684